DETAILED ACTION
The Amendment filed January 5, 2021 has been entered. Claims 1, 3, 5, 8, 11, 13, 15, and 17-19 have been amended. Claim 4 has been canceled. Claim 21 has been added. Currently, claims 1-3 and 5-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 5-21, Jia represents the best art of record. However, Jia fails to encompass all of the limitations of dependent claims 1, 13, and 21.
Specifically, Jia fails to critically teach that the static mass has an X-shape or that the dynamic mass surrounding the static mass is suspended from the static mass by one or more gyroscope suspension flexures, wherein the one or more gyroscope suspension flexures include a C-beam flexure.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 1, 13, and 21 and the examiner can find no teachings for a micromachined gyroscope as claimed which specifically includes an X-shaped static mass or C-beam suspension flexures as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855